Exhibit 99,1 NEWS RELEASE For Immediate Release August 8, 2011 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces Second Quarter Results Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $2.7 billion bank holding company headquartered in Charleston, today announced net income per diluted share for the second quarter of $0.64 compared to $0.68 per diluted share in the second quarter of 2010.Net income for the second quarter of 2011 was $9.8 million compared to $10.7 million in the second quarter of 2010 and $9.6 million in the first quarter of 2011.For the second quarter of 2011, the Company achieved a return on assets of 1.45%, a return on tangible equity of 15.2%, a net interest margin of 3.78%, and an efficiency ratio of 63.5%.For the first six months of 2011, the Company achieved a return on assets of 1.44%, a return on tangible equity of 14.9%, a net interest margin of 3.86%, and an efficiency ratio of 59.6%. City’s CEO Charles Hageboeck stated that, “City’s results for the second quarter of 2011 are down slightly from the second quarter of 2010 due to the impact of lower interest income from our interest rate floors ($1.0 million) and nonrecurring interest income of $1.1 million related to a change in estimate associated with our previously securitized loans in the second quarter of 2010.While interest rates remain abnormally low and the economic recovery is murky, our results are favorable compared to our peers.Loans increased $28 million, or 1.5%, from March 31, 2011 and our asset quality continues to be strong with stable and relatively low levels of past due loans and our nonperforming assets decreased slightly from the first quarter. Reflecting the Company’s success at anticipating credit challenges, net charge-offs for the quarter were only $0.8 million.” “City’s financial position remains strong and healthy.Our balance sheet is positioned to benefit from future interest rate increases; we have stable core deposits; and we have strong capital and liquidity.Based upon our profitability, capital, and asset quality, City was recently recognized by Bank Director magazine as the third best performing bank among the largest 150 public banks in the U.S.,” Hageboeck concluded. City Holding Company is the parent company of City National Bank of West Virginia.City National operates 68 branches across West Virginia, Eastern Kentucky and Southern Ohio. Forward-Looking Information This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates on previously securitized loans that would result in impairment losses or lower the yield on such loans;(4)the Company could have adverse legal actions of a material nature; (5) the Company may face competitive loss of customers; (6) the Company may be unable to manage its expense levels; (7) the Company may have difficulty retaining key employees; (8) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (9) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (10) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (11) the Company may experience difficulties growing loan and deposit balances; (12) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (13) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (14)the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress. Forward-looking statements made herein reflect management’s expectations as of the date such statements are made. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Three Months Ended June 30, Percent Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ $ )% Net Income available to common shareholders )% Earnings per Basic Share )% Earnings per Diluted Share )% Key Ratios (percent): Return on Average Assets % % )% Return on Average Tangible Equity % % )% Net Interest Margin % % )% Efficiency Ratio % % % Average Shareholders' Equity to Average Assets % % )% Consolidated Risk Based Capital Ratios (a): Tier I % % )% Total % % )% Tangible Equity to Tangible Assets % % )% Common Stock Data: Cash Dividends Declared per Share $ $ - Book Value per Share % Tangible Book Value per Share % Market Value per Share: High )% Low % End of Period % Price/Earnings Ratio (b) % Six Months Ended June 30, Percent Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ $ )% Net Income available to common shareholders )% Earnings per Basic Share % Earnings per Diluted Share )% Key Ratios (percent): Return on Average Assets % % )% Return on Average Tangible Equity % % )% Net Interest Margin % % )% Efficiency Ratio % % % Average Shareholders' Equity to Average Assets % % )% Common Stock Data: Cash Dividends Declared per Share $ $ - Market Value per Share: High )% Low % Price/Earnings Ratio (b) % (a) June 30, 2011 risk-based capital ratios are estimated (b) June 30, 2011 price/earnings ratio computed based on annualized second quarter 2011 earnings CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Book Value and Market Price Range per Share Market Price Book Value per Share Range per Share March 31 June 30 September 30 December 31 Low High $ Earnings per Basic Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date $ ) Earnings per Diluted Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date $ ) CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Three Months Ended June 30, Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 13 1 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings 77 98 Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-Interest Income Total investment securities impairment losses - ) Noncredit impairment losses recognized in other comprehensive income - Net investment securities impairment losses - ) Gains on sale of investment securities 62 Net investment securities gains (losses) ) Service charges Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset (gains)/losses, net of expenses (7 ) 78 Other expenses Total Non-Interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Distributed earnings allocated to common shareholders $ $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ $ Average common shares outstanding Effect of dilutive securities: Employee stock options 73 65 Shares for diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Six months ended June 30, Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 26 1 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-Interest Income Total investment securities impairment losses - ) Noncredit impairment losses recognized in other comprehensive income - Net investment securities impairment losses - ) Gains on sale of investment securities 62 Net investment securities gains (losses) ) Service charges Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset losses, net of expenses Other expenses Total Non-Interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Distributed earnings allocated to common shareholders $ $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ $ Average common shares outstanding Effect of dilutive securities: Employee stock options 78 63 Shares for diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Unaudited) ($ in 000s) Three Months Ended June 30, 2011 June 30, 2010 Balance at April 1 $ $ Net income Other comprehensive income: Change in unrealized gain on securities available-for-sale Change in unrealized (loss) on interest rate floors ) ) Cash dividends declared ($0.34/share) ) ) Issuance of stock award shares, net Exercise of 1,500 stock options - 43 Purchase of 176,779 common shares of treasury ) - Purchase of 213,000 common shares of treasury - ) Balance at June 30 $ $ Six Months Ended June 30, 2011 June 30, 2010 Balance at January 1 $ $ Net income Other comprehensive income: Change in unrealized gain on securities available-for-sale Change in unrealized (loss) on interest rate floors ) ) Cash dividends declared ($0.68/share) ) ) Issuance of stock award shares, net Exercise of 5,476 stock options - Exercise of 1,700 stock options - 46 Purchase of 447,524 common shares of treasury ) - Purchase of 297,015 common shares of treasury - ) Balance at June 30 $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Condensed Consolidated Quarterly Statements of Income (Unaudited) ($ in 000s, except per share data) Quarter Ended June 30 March 31 December 31 September 30 June 30 Interest income $ Taxable equivalent adjustment Interest income (FTE) Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income tax expense Taxable equivalent adjustment Net income available to common shareholders $ Distributed earnings allocated to common shareholders $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ Average common shares outstanding Effect of dilutive securities: Employee stock options 73 82 69 56 65 Shares for diluted earnings per share Basic earnings per common share $ Diluted earnings per common share Cash dividends declared per share Net Interest Margin % CITY HOLDING COMPANY AND SUBSIDIARIES Non-Interest Income and Non-Interest Expense (Unaudited) ($ in 000s) Quarter Ended June 30 March 31 December 31 September 30 June 30 Non-Interest Income: Service charges $ Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Subtotal Total investment securities impairment losses - - ) ) ) Noncredit impairment losses recognized in other comprehensive income - - Net investment securities impairment losses - - ) ) ) Gain (loss) on sale of investment securities - (1 ) 62 Total Non-Interest Income $ Non-Interest Expense: Salaries and employee benefits $ Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset (gains) losses, net of expenses (7
